DETAILED ACTION
Divisional
This application is a divisional application of U.S. Application No. 16/496,770 filed on 23 September 2019 (“Parent Application”). See MPEP §201.06. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Status
This communication is in response to the application and preliminary amendment filed on 9 July 2021. Claims 1-16 and 19-20 have been canceled, and no claims added or amended; therefore, claims 17-18 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim through the Parent Application for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/475,509, filed on 23 March 2017, is acknowledged.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, claims 17-18 are directed to a method, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 17 recites a computer-implemented method for generation of at least one output analytic for promotional materials, the method comprising: receiving historical data related to one or more products and a plurality of previous promotional materials; receiving one or more input parameters related to the promotional materials from a user; selecting, using a machine learning model trained or instantiated with a selection training set, a configuration and a layout for the one or more products on the promotional materials, the selection training set comprising the historical data and the one or more input parameters, the selection comprising: assigning a prominence weight to each of the one or more products; normalizing the prominence weight for each of the one or more products; determine a block structure for the promotional materials based on the prominence weight of each of the one or more products; and determine a location for each of the products on the promotional materials based on the prominence weight of each of the one or more products; and outputting the promotional materials based on the selection of the configuration and layout.
Dependent claim 18 appears encompassed by the abstract idea of the independent claims since merely indicating selecting a product to be promoted.
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).

The Examiner notes that at least Amit et al. (U.S. Patent Application Publication No. 2010/0218090, hereinafter Amit) indicates that promotional materials “such as retail advertisements (ads) are delivered weekly to millions of households across the USA” (Amit at 0002) and “Typically, a designer uses page layout software and predefined layout templates to layout the pages of a retail ads” (Amit at 0004), i.e. a person creates the layouts.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are that the method is a computer-implemented method, and the indication of using a machine learning model trained 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The Examiner notes that Applicant discusses the machine learning that may be used, but does not indicate any changes to the machine learning models – the “invention” merely applies inventory data to standard modeling so as to forecast demand. As such, the machine learning of the instant claims is not considered a practical application or significant – it is merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as indicated above, the activity is merely applying the idea via computer that is considered insignificant.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frazer et al. (U.S. Patent Application Publication No. 2010/0049538, hereinafter Frazer) in view of Filev et al. (U.S. Patent No. 9,367,524, hereinafter Filev).

Claim 17: Frazer discloses a computer-implemented method for generation of at least one output analytic for promotional materials, the method comprising:
receiving historical data related to one or more products and a plurality of previous promotional materials (see Frazer at least at, e.g., ¶¶ 0043, “Entities can … be promotion histories”, 0049, “data warehouse 410 that includes data and information promotion history”, 0051, event prediction based on historical data such as promotions; citation by number only hereinafter);
receiving one or more input parameters related to the promotional materials from a user (0055, “A user can specify which events to predict, after giving careful consideration to the business objectives”, 0385, “Sometimes the business objective of a retailer is to increase diversity of a customer shopping behavior, i.e. if the customer shops in only one department or category of the retailer, then one way to increase the customer's wallet share is to diversify his purchases in other related categories”, 0500, “Strategic Product promotions of increasing Customer value: One of the business objectives for a retailer may be to increase customer's value by moving them from their current purchase behavior to an alternative higher value behavior. This again may be achieved by strategically promoting the right bridge product between the two groups of products”, 0674, “Also input to the recommendation optimization module 2520 are objectives and constraints”);
selecting, using a machine learning model trained or instantiated with a selection training set (0661-0662), a configuration and a layout for the one or more products on the promotional materials (0151, web site layout, 0368, web layout), the selection 
assigning a prominence weight to each of the one or more products (0376-083);
normalizing the prominence weight for each of the one or more products (0382); and
determine a block structure for the promotional materials based on the prominence weight of each of the one or more products (0151, machine learning applied to web site layout);
Frazer, however, does not appear to explicitly disclose determine a location for each of the products on the promotional materials based on the prominence weight of each of the one or more products; and outputting the promotional materials based on the selection of the configuration and layout. Filev, though, teaches layout optimization (Filev at column:lines 1:22, 3:8; citation by number only hereinafter) where “the selected content items and the layout of the web page itself can be tailored for different users. In some cases, a more aggressive format may be provided so that more content items are displayed in more prominent locations, whereas in other cases a less aggressive format may be provided that displays fewer content items in less prominent locations” (Filev at 3:23-32), “The layout server 106 includes a controller 126, a web page layout selection engine 128 and a prediction module 130. The layout selection engine 128 generally operates to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the layout selection of Frazer with the product prominence location of Filev in order to determine a prominence location to insert product ads and outputting the promotional material in order to assess predicted user behavior and place effective advertising based on the prediction.


Claim 18: Frazer in view of Filev discloses the method of claim 17, further comprising selecting, using the selection machine learning model, the one or more products to be promoted on the promotional materials (Filev at 9:64-66, as combined above and using the rationale as at the combination above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rigoglioso, Marguerite, The Surprising Impact of Grocery Circulars, Insights by Stanford Business, dated 1 August 2006, downloaded 13 January 2022 from https://www.gsb.stanford.edu/insights/surprising-impact-grocery-circulars, indicating modeling of grocery circulars to determine their impact on purchasing.
Simeonov et al. (U.S. Patent No. 9,830,304, hereinafter Simeonov) discusses using machine learning in physical layout and extraction (19:19-48) and use in, e.g., grocery store coupons and/or circulars (Table 2 at 22:63-25:7, especially column 23, point no. 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622